Citation Nr: 0639050	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  01-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Evaluation of bilateral flat feet with plantar calluses, 
status post bilateral metatarsal osteotomies, currently 
evaluated as 30 percent disabling.  

2.	Service connection for hepatitis C.  

3.	Extension of a temporary 100 percent evaluation for 
bilateral foot condition beyond December 1, 2002 and April 1, 
2004 for foot surgeries or other treatment requiring 
convalescence.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1979 to July 1982.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.     

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	Since the veteran claimed service connection for a 
bilateral foot disorder in September 1999 (granted in July 
2000), the evidence shows that his disorder has been 
productive of pain, calluses, and significant limitation of 
motion in the MP joints of his right foot.      

2.	A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from July 2002 to December 2002, based on 
surgical treatment of the right foot requiring convalescence.  

3.	Convalescence required following surgical treatment of the 
right foot beyond December 2002, is not shown.

4.	A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from January 2004 to April 2004, based on 
surgical treatment of the right foot requiring convalescence.  

5.	Convalescence required following surgical treatment of the 
right foot beyond April 2004, is not shown.


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 30 
percent, for the veteran's service-connected bilateral foot 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a,Diagnostic Codes 5276-5284 (2006).  

2.	The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30, beyond December 2002 for 
convalescence following surgery on the veteran's service-
connected right foot disorder, have not been met. 38 U.S.C.A. 
§§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2006).

3.	The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30, beyond April 2004 for 
convalescence following surgery on the veteran's service-
connected right foot disorder, have not been met. 38 U.S.C.A. 
§§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a bilateral 
foot disorder, and extensions of temporary total ratings.  In 
the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in November 2004 and March 2005.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In the letters, the 
RO informed the veteran of the elements comprising his claims 
and the evidence needed to substantiate such claims.  The 
letters requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And in the letters, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The letters were submitted to the veteran after the 
initial adjudications of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And neither letter provided the veteran with 
information regarding effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Nevertheless, the Board finds no prejudice resulting from 
these deficiencies.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328.  As will 
be noted below, the veteran's claims will be denied.  The 
veteran cannot be prejudiced because no effective date will 
be assigned - notification on such matters would ultimately 
prove to be of no benefit.  Moreover, the RO ultimately 
notified the veteran of effective dates in a letter dated in 
March 2006.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing and content of the 
letters from VA.        

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  The RO obtained medical 
records relevant to this appeal.  And the RO provided the 
veteran with VA examination for his increased rating claim.     

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The veteran originally filed service connection for a 
bilateral foot disorder in September 1999.  The RO granted 
this claim in a July 2000 rating decision at 10 percent 
disabling, effective the date of claim.  The veteran 
disagreed with the assigned rating, and ultimately appealed 
this issue to the Board.  During the pendency of this appeal, 
the RO increased the disability rating to 30 percent - 
effective the date of claim in September 1999 - in a March 
2005 rating decision.  

The veteran continues to claim that a higher rating is 
warranted here.  But, as will be further detailed below, the 
Board finds an increased rating unwarranted here at any time 
during the appeal period (i.e., since September 1999).  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).    
    
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2006).  The 
assignment of separate ratings is, however, dependent on a 
finding that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2006); Esteban v. Brown, 6 
Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Several diagnostic codes under 38 C.F.R. § 4.71a pertain to 
this matter.  Diagnostic Codes 5276 through 5284 address foot 
disorders.  As the veteran has already been assigned a 30 
percent rating, the Board will only address those applicable 
provisions that provide for a higher evaluation.  

Fifty percent is the next highest evaluation, and highest 
possible evaluation, under Diagnostic Codes 5276 through 
5284.  A 50 percent rating can be assigned under Diagnostic 
Code (DC) 5276 or DC 5278.  Under DC 5276, a 50 percent 
evaluation shall be assigned for bilateral acquired flat feet 
that are productive of marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  And a 50 percent 
rating is assigned under DC 5278 for acquired bilateral claw 
feet (pes cavus) manifested by marked contraction of plantar 
fascia with dropped forefoot, all toes hammertoes, very 
painful callosities, and marked varus deformity.  

The Board notes that the veteran underwent foot surgery five 
times since February 2001.  That month he underwent bilateral 
foot surgery.  Later, he underwent right foot surgery in July 
2002, August 2003, January 2004, and May 2005.  In Part III 
of this decision, the Board addresses the veteran's claims to 
extended temporary total ratings for convalescence following 
the July 2002 and January 2004 surgeries.  In this section, 
the Board will limit its analysis to the narrow issue of 
whether the veteran is entitled to an increased rating for 
the foot disorder based on the rating schedule.  

The medical evidence of record consists of VA medical records 
dated from 2001, and a VA compensation examination report 
dated in December 2004.  After reviewing this evidence, the 
Board finds that an increased rating is unwarranted under 
either DC 5276 or DC 5278.  

A May 2004 VA medical record, completed by the veteran's 
treating podiatrist, provided a partial chronology of the 
veteran's treatment for his feet.  He stated that the veteran 
first sought treatment in January 1999 for painful calluses 
on both feet.  He was seen on a regular basis until September 
2000.  He then underwent surgery in February 2001 for a 
likely osteotomy of both feet for calluses that recurred in 
the area of the neuromas.  The podiatrist noted that the 
veteran continued treatment for pain and callous removal.  He 
underwent surgery in January 2004 on his right foot.  The 
podiatrist noted that he continued seeing the veteran up 
until the month of the note of his report in May 2004.  

A February 2003 VA medical record indicates the veteran 
sprained his ankle while playing basketball.  The diagnostic 
impression was tendonitis and ankle sprain with resolution 
after one week.  A note dated that month indicates that the 
veteran was scheduled for fitting of crutches.  

May 2004 records show that the veteran wore regular shoes 
following his January 2004 surgery, and that he was starting 
to be more active by riding a bike and playing basketball.  
The note indicates that the veteran experiences pain when 
flexing his toes.  

The veteran underwent a VA compensation examination in 
December 2004.  The resulting report shows that the examiner 
reviewed records associated with the claims file.  The 
examiner reviewed the veteran's history, noting that until 
2001, the veteran's treatment mainly consisted of trimming 
calluses.  He noted that the veteran underwent his first of 
five surgeries in 2001.  And he noted the pre-examination 
treatment records that reflected the veteran's complaints of 
foot pain.  

The veteran reported to the examiner that the pain in his 
right foot was severe, and that his right foot was worse than 
his left foot.  The examiner noted the veteran's apparent 
awkward gait.  But he also noted that the veteran stated that 
he did not use crutches or a cane, but instead "walked on 
his heels."  

On examination, the examiner noted ankle motion on the right 
foot from the neutral position to 30 degrees plantar flexion, 
and on the left foot from 5 degrees dorsiflexion to 40 
degrees plantar flexion.  The examiner noted the mildly 
tender scars on the veteran's feet.  The examiner noted that 
the feet themselves are mobile in the ankle, hind foot, 
midfoot, and joints at the metatarsal cuneiforms.  The 
examiner noted that the restricted motion in the metatarsal 
cuboid joints was normal.  The examiner noted that, on the 
right, the third metatarsal head was prominent on the plantar 
aspect, and that there was a callus beneath this area.  The 
examiner noted some mild tenderness there.  

Regarding the veteran's MP joints, the examiner found minimal 
motion in the MP joints on the right foot, and in the left 
foot, the examiner found "questionable" tenderness.  The 
examiner found no significant calluses on the plantar aspect 
of either the right or left foot.  

The examiner stated that it is "quite difficult" to judge 
the degree of the veteran's disability.  But he stated that 
the examination results did not corroborate the veteran's 
claims to being disabled to such an extent that it was 
difficult to ambulate.  The examiner noted an absence of 
local tenderness, of obvious tender areas, and of deformed 
feet with heavy calluses.  He noted that the veteran's 
demonstrated gait on examination that day - i.e., "walking 
with the right knee extended and the leg held out to the 
side" - was "not in keeping with usual manifestations of a 
painful foot."  The examiner noted that he found it unusual 
that, if the veteran's feet were as bad as reported, that 
special shoes, inserts, etc., had not been prescribed the 
veteran by VA physicians (the Board notes, however, that the 
VA medical records indicate that the veteran had been fitted 
for custom footing by the time of the December 2004 
examination).    

The examiner then stated in closing that he did not believe 
that additional surgery or foot orthotics would assist the 
veteran.  Rather, the examiner stated that "[i]t might be 
that when the veteran is away from the hospital situation 
that he has a relatively normal gait."  He stated that he 
was not able to find that a significant disability was then 
present.  

The VA medical records dated after the December 2004 report 
show the veteran's continued complaints of pain.  And May 
2005 records show that the veteran again underwent surgery on 
his right foot (see Part III below), this time for removal of 
a screw surgically placed in the veteran's foot in a previous 
operation.     

Again, it is clear from the record that a rating to 50 
percent is not warranted under DCs 5276 and 5278.  Granted, 
the record documents that the veteran has had major foot 
problems.  It demonstrates that the veteran has undergone 
five foot surgeries since 2001 (see Part III below).  It 
demonstrates that his primary foot disability is centered in 
his MP joints.  

But the record also demonstrates that the veteran's right 
foot is far more disabled that his left foot.  In a January 
2004 VA medical record, the veteran reports that his left 
foot has "worked well" since the February 2001 surgery, but 
that his right foot has been painful.  Therefore, the record 
does not show a severe bilateral foot disorder.  Rather, the 
medical record shows that the veteran has significant 
disability in his right foot, and mild disability in his left 
foot.  

Moreover, in his right foot, the symptomatology noted for a 
50 percent evaluation under DCs 5276 and 5278 are not found.  
The December 2004 examiner found the veteran with good range 
of motion in his foot in general with noted limitation in his 
MP joints, and with limited pain - not marked pronation, 
extreme tenderness on the plantar surface, marked inward 
displacement, severe spasm of the Achilles tendon, claw foot, 
marked contraction of plantar fascia, dropped forefoot, 
hammertoes, very painful callosities, or marked varus 
deformity.  See 38 C.F.R. § 4.71a, DCs 5276, 5278.  

As such, a rating in excess of 30 percent is not warranted at 
any time since the September 1999 original service connection 
claim.  See Fenderson, supra.  
  
The Board also finds unwarranted here any additional increase 
based on an extraschedular basis, or based on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Despite the veteran's complaints of pain, the 
December 2004 VA examiner found that the veteran accomplishes 
substantial range of motion without pain or tenderness in his 
feet.  Besides, the Rating Schedule accounts for the 
veteran's mild limitations.  Moreover, there is no medical 
evidence of record that the veteran's foot disorder causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation).  In fact, 
in his Board hearing, the veteran noted that he was then 
attending school studying computers to enter that field, 
rather than continuing his career in construction, which he 
had worked in for 14 years.  And there is not medical 
evidence of record that the disorder necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
38 C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Again, the Board has recognized the veteran's subjective 
complaints, particularly during his Board hearing.  The Board 
has considered these comments closely.  But, as the veteran 
is a layperson, the Board assigns more weight to the 
conclusions derived from the medical professionals' 
examination reports.  Ultimately, a layperson's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  Lay 
persons are not competent to proffer medical opinions or 
diagnoses.  See Espiritu, supra.  

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra. 

III.  The Merits of the Claims for Extension of Temporary 
Total Disability Evaluations

As noted, the veteran has undergone five foot surgeries since 
February 2001.  At issue here is whether the temporary total 
ratings assigned following the July 2002 and January 2004 
surgeries should be extended beyond December 2002 and April 
2004, respectively.  See 38 C.F.R. § 4.30.  Based on a review 
of the medical evidence, the Board finds such extensions 
unwarranted.    

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2006).

The Court of Appeals for Veteran's Claims (Court) has held 
that notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provision of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

In this matter, the crucial question is to what extent was 
the veteran incapacitated following his two surgeries.  In 
addressing this question, the Board notes that a total rating 
based on convalescence is not appropriate simply on the basis 
that the underlying disability continues to be symptomatic, 
or becomes worse, following surgery.  The appropriate 
schedular rating is intended to cover these situations.  38 
C.F.R. § 4.30(a) (2006).    
	
        July 2002 to December 2002

As noted, the veteran underwent right foot surgery in July 
2002, for which the RO granted a total rating for 
convalescence until December 2002.  The medical evidence 
shows that, beginning in August 2002, the veteran recovered 
from this surgery despite complaints of pain.    

Several notes from the veteran's physicians indicate that he 
was instructed to abstain from work during the first several 
months following his surgery.  But an August 2002 VA medical 
record shows that the veteran had been walking on his right 
foot, and noted no complaints with his feet.  In a November 
2002 record, it is indicated that the veteran complained of 
pain in his right foot, but denied any other complaints with 
regard to his feet.  A December 2002 VA treatment note 
indicated the veteran's complaints of pain, and that he 
received a note from a physician excusing him from class due 
to the pain.  

January 2003 records indicate a burning pain, and calloused 
right foot.  Another January 2003 record indicates the 
veteran complained of burning pain.  But these records 
indicate that the veteran was wearing converse basketball 
shoes.  And a February 2003 record indicates the veteran 
sprained his ankle while playing basketball.  The diagnostic 
impression was tendonitis and ankle sprain with resolution 
after one week.  A note dated in February 2003 indicates that 
the veteran was scheduled for fitting of crutches.  And a 
March 2003 record shows the veteran did not keep a March 2003 
appointment to evaluate his ankle sprain.  But the record 
indicates that the veteran reported his ankle as "much 
improved" with decreased swelling and tenderness.  And an 
April 2004 record indicates that, although the veteran still 
experienced pain, he was still employed as a construction 
worker.    

The veteran again underwent surgery in August 2003.  He was 
granted a temporary total rating until November 2003.  He did 
not appeal this assigned total rating.    

	January 2004 to April 2004

As noted, the veteran again underwent right foot surgery in 
January 2004, for which the RO granted a total rating for 
convalescence until April 2004.  The medical evidence shows 
that, beginning in February 2004, the veteran began his 
recovery from this surgery despite complaints of pain.    

A February 2004 record indicated that the veteran ambulated 
with a cane, and used a wedge shoe.  A record dated later 
that month indicated some pain and swelling.  But that the 
veteran was attending school classes, and was walking more.  
The veteran was also reported here to have said that the pain 
is different and less than that prior to the surgery.  By 
March 2004, VA medical records reported that the veteran was 
"doing very well" postoperatively, that he was "wearing 
regular shoes," that his right foot had a "well healed" 
incision with minimal swelling and no erythema, ecchymosis, 
or dehiscence, and that no pain was elicited with medial to 
lateral squeeze.  The examiner concluded that "s/p rt foot 
neuroma resection 2nd and 3rd innerspace healed[.]"  

An addendum report dated later in March 2004 noted that the 
veteran reported pain and numbness in his right foot, which 
the physician attributed to scar remodeling.  The physician 
also noted that the recovery process would take one year.  
But he did not state that the veteran would be confined in 
any way during this one year period.  In fact, the veteran 
reported activity on his feet, which he reported as causing 
stiffness.   

The May 2004 chronology from the veteran's physician 
described the January 2004 surgery, and then stated that the 
veteran had continued to experience pain, but had "improved 
to a functional and active level."  In another May 2004 
record, the veteran reported increased activity with playing 
basketball and riding a bicycle, while an October 2004 record 
indicates pain from "running errands."  

The veteran again underwent surgery in May 2005 for removal 
of a right screw.  He was granted a temporary total rating 
until August 2005, an evaluation not appealed or at issue in 
this decision.  

Based on the foregoing, the Board finds there is simply no 
legal basis to extend the temporary total evaluations at 
issue here.  The evidence demonstrates the veteran's post-
surgery activity - playing basketball and bicycle riding.  
And the evidence demonstrates medical evaluation indicating 
healing, improvement, and functionality.  The veteran's right 
foot disorder clearly improved following his July 2002 and 
January 2004 surgeries, even though the right foot eventually 
worsened again resulting in the August 2003 and May 2005 
surgeries.  

A total rating based on convalescence is not appropriate 
simply on the basis that the underlying disability continues 
to be symptomatic, or becomes worse, following surgery.  The 
appropriate schedular rating is intended to cover these 
situations.  In short, there is no legal basis for providing 
the benefits the veteran seeks.  Hence, extensions of 
temporary total evaluations beyond December 2002 or April 
2004 are not warranted here.  38 U.S.C.A. §§ 5107, 5104 (West 
2002); 38 C.F.R. § 4.30 (2006).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  


ORDER

1.	An initial evaluation in excess of 30 percent, for the 
service-connected bilateral foot disorder, is denied.  

2.	Entitlement to a temporary total disability evaluation 
beyond December 2002 is denied.

3.	Entitlement to a temporary total disability evaluation 
beyond April 2004 is denied.


REMAND

The record does not contain the veteran's service medical 
records.  Moreover, the veteran has not been provided with VA 
compensation examination for his hepatitis C service 
connection claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should include the veteran's 
service medical records in the claims 
file.  If after a thorough search it is 
determined that the records are no longer 
available, the record should reflect the 
nature of the efforts undertaken to 
retrieve the missing records.  

2.  The veteran should be scheduled for a 
VA examination with a specialist in order 
to determine the nature, severity and 
etiology of any current hepatitis C 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  
 
3.  The examiner should advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current hepatitis C disorder relates 
to service.  The examiner should provide 
a complete rationale for conclusions 
reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


